USCA11 Case: 20-13207     Date Filed: 06/15/2022   Page: 1 of 11




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13207
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JUSTIN RICHARD TESTANI,


                                          Defendant- Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:19-cr-00211-CEM-EJK-1
                    ____________________
USCA11 Case: 20-13207        Date Filed: 06/15/2022     Page: 2 of 11




2                      Opinion of the Court                 20-13207


Before WILSON, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Justin Testani appeals his total sentence of 720 months’ im-
prisonment following his conviction on 2 counts of production of
child pornography. Testani argues that (i) the district court abused
its discretion when it denied his motion to continue sentencing to
allow him to undergo a competency evaluation and hearing, (ii) it
imposed a substantively unreasonable total sentence, and (iii) his
total sentence violated the Eighth Amendment. As to his first
point, he argues that the district court had a bona fide doubt of his
competence. As to the second, he argues that the court did not
consider mitigating factors, and his total sentence was disparate to
sentences given to similar offenders. Finally, as to the third, he ar-
gues that his total sentence was disproportionately long.
       We will address each point in turn.
                                  I.
       We review a district court’s failure to order a hearing on a
defendant’s competency for an abuse of discretion. See United
States v. Wingo, 789 F.3d 1226, 1236 (11th Cir. 2015).
      A defendant is incompetent if he is presently “suffering from
a mental disease or defect rendering him mentally incompetent to
the extent that he is unable to understand the nature and conse-
quences of the proceedings against him or to assist properly in his
defense.” 18 U.S.C. § 4241(a).
USCA11 Case: 20-13207         Date Filed: 06/15/2022     Page: 3 of 11




20-13207                Opinion of the Court                          3

       The Due Process Clause of the Fifth Amendment requires
that a defendant be mentally competent to proceed. United States
v. Rodriguez, 751 F.3d 1244, 1252 (11th Cir. 2014). It guarantees a
right to a competency hearing when “the court learns of infor-
mation that raises a bona fide doubt regarding the defendant's com-
petence.” Wingo, 789 F.3d at 1235 (alteration adopted) (internal
quotation marks omitted). This right is also guaranteed by a stat-
ute, 18 U.S.C. § 4241(a), which provides that, “[a]t any time after
the commencement of a prosecution for an offense and prior to the
sentencing of the defendant” either party . . . may [move] for a
“hearing to determine the mental competency of the defendant.”
18 U.S.C. § 4241(a) (emphasis added).”
        We consider three factors in determining whether infor-
mation presented to the district court establishes a bona fide doubt
regarding the defendant’s competence: (1) evidence of the defend-
ant’s irrational behavior; (2) the defendant’s demeanor at trial; and
(3) whether there is any prior medical opinion regarding the de-
fendant’s competence. Wingo, 789 F.3d at 1236.
       Here, considering the totality of the factors, the district court
did not abuse its discretion in refusing to delay sentencing to allow
for a competency evaluation and hearing. As to the first two fac-
tors, nothing in the record suggested that Testani exhibited irra-
tional behavior or that his demeanor at trial indicated a lack of com-
petence to proceed. Wingo, 789 F.3d at 1236. That his counsel
noted that he had trouble remembering all the consultation points
in rehearsal for trial did not rise to the level of irrational behavior
USCA11 Case: 20-13207        Date Filed: 06/15/2022      Page: 4 of 11




4                       Opinion of the Court                 20-13207

that would create a bona fide doubt about his competence. Pardo,
587 F.3d at 1101.
        Further, the district court spoke directly with Testani during
the change of plea hearing as well as at sentencing. Regarding the
change of plea hearing, the court noted that it had observed Testani
during the proceedings, and nothing that happened during those
interactions cast doubt on his competence. Instead, the court
noted that he had interacted appropriately. And at sentencing,
Testani gave an in-depth allocution that demonstrated he under-
stood the nature of the proceedings and the charges against him:
he recognized that what he did was wrong, took full responsibility
for his actions, noted the lasting consequences experienced by his
victims, expressed that he wanted to seek treatment, and asked for
lenity in sentencing. Wright, 278 F.3d at 1258 59. Therefore, noth-
ing about his behavior or his interactions with the district court
during the proceedings cast a bona fide doubt on his competency.
Wingo, 789 F.3d at 1236.
        As to the third factor, the record does not reflect any defini-
tive medical opinions on Testani’s competency. Indeed, Dr.
Machlus performed a forensic psychological evaluation of Testani
that revealed many issues, such as a very low IQ, reduced cognitive
abilities, anxiety, depression, and PTSD, but he later admitted that
he made no findings as to Testani’s competency. Rather, he found
that Testani was sufficiently competent to at least take the battery
of tests included in his forensic evaluation. Pardo, 587 F.3d at 1101.
Moreover, while Testani’s counsel alluded to Dr. McClain’s
USCA11 Case: 20-13207         Date Filed: 06/15/2022     Page: 5 of 11




20-13207                Opinion of the Court                          5

preliminary opinion as to incompetence, no definitive statement
from her, nor results of any tests she had performed, appear in the
record. Specifically, Testani’s counsel qualified Dr. McClain’s pur-
ported preliminary findings by noting, first, only that Testani
“may” be incompetent, and second, that she needed more infor-
mation before giving a decision as to his competence. Thus, Dr.
Machlus’s finding of low IQ, in tandem with Dr. McClain’s prelim-
inary opinion, were insufficient to create a bona fide doubt as to
Testani’s competence. Wingo, 789 F.3d at 1236; Pardo, 587 F.3d at
1101.
       Finally, the district court’s observation when it denied
Testani’s second, pre-sentence motion−that his offense conduct re-
flected a pattern of manipulating others−was supported by the un-
disputed findings in the PSI, and consistent with the government’s
representation as to his admission, in a recorded jail call, to feigning
suicidal ideology to be moved within the jail.
       Accordingly, the district court did abuse its discretion in de-
clining to continue the sentence hearing, to allow for a competency
evaluation, or to hold a competency hearing, and this Court should
affirm in this respect.
                                  II.
       We review the reasonableness of a sentence under a defer-
ential abuse-of-discretion standard. Gall v. United States, 552 U.S.
38, 51 (2007). “The party challenging a sentence has the burden of
showing that the sentence is unreasonable in light of the entire
USCA11 Case: 20-13207        Date Filed: 06/15/2022     Page: 6 of 11




6                      Opinion of the Court                 20-13207

record, the § 3553(a) factors, and the substantial deference afforded
sentencing courts.” United States v. Rosales-Bruno, 789 F.3d
1249, 1256 (11th Cir. 2015).
        We measure substantive reasonableness by considering the
totality of the circumstances and whether the sentence achieves the
sentencing purposes stated in 18 U.S.C. § 3553(a). United States v.
Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009). The district court must
issue a sentence “sufficient, but not greater than necessary,” to
comply with the § 3553(a) factors, which include the need to reflect
the seriousness of the offense, promote respect for the law, provide
just punishment for the offense, deter criminal conduct, protect the
public from the defendant’s future criminal conduct, and provide
medical care in the most effective manner. 18 U.S.C. § 3553(a)(2).
In imposing a particular sentence, the district court must also con-
sider the nature and circumstances of the offense, the history and
characteristics of the defendant, the kinds of sentences available,
the applicable guideline range, the pertinent policy statements of
the Sentencing Commission, the need to avoid unwarranted sen-
tencing disparities, and the need to provide restitution to victims.
Id. § 3553(a)(1), (3)-(7).
       The weight given to any specific 18 U.S.C. § 3553(a) factor is
committed to the sound discretion of the district court. United
States v. Clay, 483 F.3d 739, 743 (11th Cir. 2007). The district court
is permitted to attach great weight to one § 3553(a) factor over oth-
ers. United States v. Overstreet, 713 F.3d 627, 638 (11th Cir. 2013).
We will not second guess the weight that the district court gave to
USCA11 Case: 20-13207         Date Filed: 06/15/2022     Page: 7 of 11




20-13207                Opinion of the Court                          7

a § 3553(a) factor so long as the sentence is reasonable in light of all
the circumstances. United States v. Pugh, 515 F.3d 1179, 1191 (11th
Cir. 2008). However, “a district court abuses its discretion when it
(1) fails to afford consideration to relevant factors that were due
significant weight, (2) gives significant weight to an improper or
irrelevant factor, or (3) commits a clear error of judgment in con-
sidering the proper factors.” United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc) (quotation marks omitted).
       Moreover, although we do not automatically presume a sen-
tence falling within the advisory guideline range is reasonable, we
ordinarily expect such a sentence to be reasonable. United States
v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008).
       We have stated that the threat of recidivism posed by pedo-
philes who sexually abuse children is “appalling.” Irey, 612 F.3d at
1214 (quotation marks omitted). Thus, child sex crimes are among
the worst offenses and should result in severe sentences. Id. at
1206-07.
       Accordingly, we have upheld long sentences for child sex
crimes as substantively reasonable in numerous cases. See, e.g.,
United States v. Johnson, 451 F.3d 1239, 1240, 1244 (11th Cir. 2006)
(holding that a 1,680-month sentence was reasonable to reflect the
need to protect children from the defendant, who was convicted of
producing and distributing child pornography); United States v.
Kirby, 938 F.3d 1254, 1258-59 (11th Cir. 2019) (holding a 1,440-
month guideline sentence for participation in the creation of child
pornography was not substantively unreasonable given
USCA11 Case: 20-13207       Date Filed: 06/15/2022     Page: 8 of 11




8                      Opinion of the Court                20-13207

defendant’s direct participation in the “heinous” crime); Sarras, 575
F.3d at 1221 (affirming that a 1,200-month sentence of imprison-
ment for child sex crimes was reasonable because these crimes are
“among the most egregious and despicable of societal and criminal
offenses”).

        Here, Testani has not met his burden of demonstrating that
his 720-month total sentence is one of those “rare” substantive un-
reasonableness cases. See Kirby, 938 F.3d at 1259. Specifically,
Testani has not shown that the district court abused its discretion
by failing to afford consideration to relevant factors that were due
significant weight. See 18 U.S.C. § 3553(a). Indeed, the court
adopted the PSI, which contained information about mitigating
factors, as well as Dr. Machlus’s forensic psychological evaluation,
which detailed the sexual abuse Testani sustained as a minor, the
adverse disorders he suffered with because of it, as well as his low
intellectual ability and achievement. And the court addressed these
mitigating factors at sentencing. The court also explicitly stated
that it had considered both the advisory sentencing guidelines and
the 3553(a) factors and noted that its sentence was sufficient but
not greater than necessary to accord with the statutory purposes of
sentencing. See 18 U.S.C. § 3553(a)(2). Thus, any contention that
the court did not afford consideration to relevant factors that were
due significant weight is belied by the record.
      The court considered the totality of the circumstances,
which included both mitigating and aggravating factors, and found
that deterrence was salient because Testani’s penchant for
USCA11 Case: 20-13207        Date Filed: 06/15/2022     Page: 9 of 11




20-13207               Opinion of the Court                         9

manipulation meant that not only was he dangerous, but that he
would remain so. With the record before it, it found that Testani’s
claims of lower intelligence were belied by the manner in which he
carried out his crimes. In sum, it found that the nature of the of-
fense and deterrence of similar future offenses weighed heavily in
favor of and substantiated the need for a guideline-term sentence.
And it did not do so lightly, but acknowledged that the govern-
ment’s proposed sentence was heavy, and “desperately look[ed] for
any reason” to give a lower sentence. It did not find one, and it was
within the court’s discretion to give greater weight to these aggra-
vating factors and was supported by the documented crimes in the
record. Overstreet, 713 F.3d at 638; Pugh, 515 F.3d at 1191. Thus,
that the court gave greater weight to deterrence, the seriousness of
the offense conduct, and protecting the public—namely children—
in light of the record showing that Testani was manipulative and
dangerous, was not an abuse of discretion, but instead, well within
its purview. Clay, 483 F.3d at 743.
        Moreover, this Court has found similar and more severe sen-
tences for child sex crimes to be substantively reasonable in numer-
ous cases. See Johnson, 451 F.3d at 1240, 1244; Kirby, 938 F.3d at
1258-59; Sarras, 575 F.3d at 1221. And this Court also would ordi-
narily expect Testani’s within-guideline total sentence to be reason-
able. Hunt, 526 F.3d at 746. Thus, Testani has not shown that such
sufficient disparity exists to render his total sentence substantively
unreasonable. Therefore, it was substantively reasonable, and this
Court should affirm.
USCA11 Case: 20-13207        Date Filed: 06/15/2022      Page: 10 of 11




10                      Opinion of the Court                  20-13207

                                  III.
       When a defendant fails to object to the legality of a sentence
under the Eighth Amendment at the district court level, we will
review it for plain error. United States v. Mozie, 752 F.3d 1271,
1290 (11th Cir. 2014). Plain error requires a challenger to show:
(1) error; (2) that is plain; (3) that affects substantial rights; and
(4) that seriously affects the fairness, integrity, or public reputation
of judicial proceedings. United States v. Hoffman, 710 F.3d 1228,
1281 (11th Cir. 2013). “An error is not plain unless it is contrary to
explicit statutory provisions or to on-point precedent in this Court
or the Supreme Court.” Id. (quoting United States v. Schultz, 565
F.3d 1353, 1357 (11th Cir. 2009)).
       The Eighth Amendment states, “Excessive bail shall not be
required, nor excessive fines imposed, nor cruel and unusual pun-
ishments inflicted.” U.S. Const. amend. VIII. In cases in which a
term-of-years sentence, as opposed to a death sentence, is being
challenged, the Eighth Amendment contains a narrow proportion-
ality principle that does not require strict proportionality between
the crime and sentence but instead forbids “extreme sentences that
are grossly disproportionate to the crime.” See United States v.
Farley, 607 F.3d 1294, 1336–37, 1341 (11th Cir. 2010) (quotation
marks omitted).
       Generally, sentences within the statutory limits are neither
excessive, nor cruel and unusual under the Eighth Amendment, as
we afford “substantial deference” to Congress’s “broad authority
to determine the types and limits of punishments for crimes.”
USCA11 Case: 20-13207        Date Filed: 06/15/2022     Page: 11 of 11




20-13207                Opinion of the Court                        11

United States v. Bowers, 811 F.3d 412, 432 (11th Cir. 2016) (quota-
tion marks omitted).
       Accordingly, we have repeatedly rejected gross dispropor-
tionality claims. See, e.g., Johnson, 451 F.3d at 1243 (11th Cir. 2006)
(140-year sentence for production of child pornography).
       Testani did not make an Eighth Amendment objection be-
low in the district court, so we review for plain error. His total
sentence does not violate the Eighth Amendment, because he has
not pointed to any binding precedent holding that (1) a 720-month
total sentence for two counts of production of child pornography
violates the Eighth Amendment, or that (2) the district court was
required by the Eighth Amendment to impose a lower total sen-
tence. Moreover, his total sentence was on par with the guideline
range, and not above the statutory maximum, so there is no indi-
cation that it was disproportionate, extreme, rare, or extraordinary.
Therefore, we affirm his total sentence.
       AFFIRMED.